 In the Matter of ARMOUR AND COMPAIIY OF DELAWAREandAMALGA-MATED MEAT CurrERS&BUTCHERWORKMEN OF NORTH AMERICA,LOCAL No. 545, A. F. of L.Case No. R-2626.DecidedJuly 7, 1941Jurisdiction:meat packingindustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord unionrecognition untilit is certifiedby theBoard ; temporaryemployeesheldineligibleto vote ; electionnecessary.Units Appropriate foi Collective Bargaining: (1) production and maintenanceemployeesat the St. Louis branchhouse of theCompany, excludingsupervisoryand office"employees,chauffeurs,truck drivers,inside salesmen, and garageemployees ; (2)' garage employees at the St. Louis branch house of the Companyexcluding the garage foreman.Mr. Paul E. Blanchard,of Chicago, Ill., for the Company.Mr. E. W. Jimerson,ofEastSt! Louis, Ill., andMr. Henry Friese,of St. Louis, Mo;, for Local 545.Mr. Jack Manning,of St. Louis, Mo., for the I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 19, 1941, Amalgamated Meat Cutters & Butcher Workmenof North America, Local No. 545, A. F. of L., herein called Local 545,,Hied with the Regional Director for the Fourteenth Region (St. Louis,Missouri)a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Armour andCompany of Delaware, St. Louis, Missouri, herein called the Com-pany," and requesting an investigation and certification of represent-atives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On June 6, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and, Article III, Section 3, of National Labor'Incorrectly designated in the formal papersas Armour & Company, St.Louis branchhouse.This was corrected by motion at the hearing.33 N. L.R. B., No. 36.154 ARMOUR AND COMPANY OF DELAWARE155Relations Board Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to conductit'and to provide for an appropriate hearing upon due notice.On June 9, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local 545, andInternational Association of Machinists, District No. 9, herein calledthe I. A. M., a labor- organization claiming to represent employeesdirectly affected by the investigation, and upon United PackinghouseWorkers of America, of Packinghouse Workers Organizing Commit-tee.Pursuant to notice, a hearing was held on June 13, 1941, atSt.Louis;Missouri, before L. N. D. Wells, Jr., the Trial Examinerduly designated by the Chief Trial Examiner. The Company, Local545, and the I. A. M. were represented and participated in the hearing.United Packinghouse Workers of America, of Packinghouse WorkersOrganizing Committee did not appear. Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmour and Company of Delaware is engaged in the meat-packingand distributing business.The Company, directly and through itssubsidiaries, operates 30 meat-packing plants in 23 States and about300 branch houses throughout the United States.The totalsales ofthe Company and its subsidiaries are approximately $715,000,000annually.This proceeding is concerned solely with the Company's branchhouse at St. Louis, Missouri.This branch house sells and distributesapproximately 37,000,000 pounds of meat and meat products annuallyvalued at more than $5,000,000, approximately 97 per cent of whichoriginates outside the State of Missouri and almost all of which issold within the State of Missouri.H. THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,Local No. 545, is a labor organization affiliated with the AmericanFederation of Labor. It admits to ' membership employees at theSt. Louis branch house of the Company. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Association of Machinists, District No. 9, is a labororganization affiliated with the' American Federation of Labor. Itadmits to membership employees at the St. Louis branch house of theCompany.III.THE QUESTIONSCONCERNINGREPRESENTATIONOn May 8, 1941, Local 545 requested the Company to recognize itas the exclusive bargaining representative of the employees at theSt. ,Louis branch house.The Company refused this request untilsuch time as Local 545 is certified by the Board as the exclusive repre-sentative of such employees.. A statement of the Regional Directorintroduced in evidence at the hearing shows that Local 545 representsa substantial 'number of employees in the unit alleged by it to beappropriate.2We find that questions have arisen concerning the representationof employees of-the Company.IV.THE EFFECTOF THE QUESTIONSCONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen,occurring in- connection with the operations of the Companydescribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of: commerce.V. THE APPROPRIATE UNITSLocal 545 urges that all production and maintenance employees atthe St. Louis branch house of the-Company, excluding supervisoryand office employees, chauffeurs, truck drivers, inside salesmen, andgarage employees, constitute an appropriate unit.The I. A. M. con-tends that all garage employees, excluding Holous and Sledge S con-stitute an appropriate unit.The Company takes no position withrespect to the appropriate unit or units.The only controversy with respect to the appropriate units concernsone employee in the garage designated by the ,Company as 'garage'The Regional Director reported that Local 545 presented 41 membership-applicationcards of persons whose names appear on the Company's pay roll of May 29, 1941. Thereare approximately 96 employees in the unit alleged to be.appropriate by Local 545. TheI.A.M. presented four membership-application cards to the Trial Examiner bearing thenames of.persons who appeared on the Company's pay roll of May 29, 1941. There arefive employees in the unit alleged to' be appropriate by the I.. A. M. .'Holous and ' Sledge are eligible to membership in the International Brotherhood ofTeamsters,Chauffeurs,,Stablemen and Helpers of America,with whom the Company has ' acontract. ARMOUR AND COMPANY OF DELAWARE157foreman.The I. A. M. desires that he be included in the unit'and -theCompany. indicated by its examination at the hearing that it desiredhis exclusion.The garage foreman spends 20 percent of his timeperforming actual manual duties and, the balance of his time super-vising the other garage employees.We find that the garage foremanshould be excluded from the unit of garage employees.We find that all production and maintenance employees at the St.Louis branch office of the Company, excluding supervisory ' and officeemployees, chauffeurs; truck drivers, -inside salesmen, and 'garageemployees, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will -insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate'the policies of the Act.We.find that.aii garage employees of the Company, excludingthe garage foreman, Ho]ous and Sledge, constitute a -unit appropriatefor the purposes of collective bargaining, and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise -effec-tuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVES.'We find that the questions concerning representittion'which --havearisen can' best be resolved by elections by' secret ballot. :Local 545and the I. A. M..urge that the pay roll of the Company for the-week ending 'May 24, 1941; be used to determine eligibility to, votein the elections.The Company took no position with. respect to theeligibility date.We find that employees eligible to vote shall bethose employees in the appropriate units whose names appear on theCompany's pay roll for the week "ending May 24, 1941, subject tosuch limitations and additions as are' set forth in the Direction here-inafter.,Local 545 contends that Drum, Lotomersino, and Lake, employeesof the Company, should be deemed ineligible to vote. on- the groundthat they are temporary employees.The Company took no positionwith respect to their eligibility.Drum is a college student and worksfor the Company. during his summer vacations.He was first em-ployed during the summer of 1940 and is presently working duringthe summer vacation of 1941.A representative of the' Companytestified that Drum will become a permanent employee upon hisgraduation but that he will in all probability be a salesman.Sales-men are not included in the appropriate unit.We find that Drum isineligible to vote in the election.Lotomersino and Lake were firstemployed by the-Company in May 1941. They have been hired tosubstitutefor variousemployees during their annual vacations.The 158 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord indicates that they will be employed only until September 1,1941, at which time all employees of the Company will have con-cluded their vacations.Local 545 contends" that they should bedeemed ineligible to vote on the ground that they are temporaryemployees.The Company takes no position with respect to Loto-mersino and Lake.We find that they are not eligible to vote inthe election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees at the St. Louis branch house of Armour andCompany of Delaware, St. Louis, Missouri, within the meaning ofSection 9 (c) and Section 2 (6). and (7) of the National Labor Re-lations Act.2.All production and maintenance employees at the St. Louisbranch house of the Company, excluding supervisory and office em-ployees, chauffeurs, truck drivers, inside salesmen, and garage em-ployees, constitute a unit .appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of, the NationalLabor Relations Act.:3.All garage employees at the St. Louis branch house of the Com-pany, excluding the garage foreman, Holous and Sledge, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,*as amended, it is herebyDIRECTED that, as part of the investigation. authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Armour and Company of Delaware, St. Louis, Missouri, elect.tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Four-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations :. ARMOUR AND COMPANY OF 'DELAWARE1591.Among all, production and maintenance employees at the ' St.Louis branch house of the Company whose names appear on theCompany's pay roll for the week ending May 24, 1941, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding super-visory and office employees, chauffeurs, truck drivers, inside salesmen,garage employees, and employees who have since quit or been dis-charge for cause, to determine whether or not they desire to be repre-sented by Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, Local No. 545, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.2.,Among all garage employees at.the St. Louis branch house of theCompany whose names appear on the Company's pay roll for the weekending May 24, 1941, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding the garage foreman, Holous, Sledge, and em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Associa-tion of Machinists, District No. 9, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining.EDWIN S. SMITHS dissenting in part :I dissent from the Board's finding that the garage foreman shouldbe excluded from the unit of garage employees.He is a minor super-visory employee who spends 20 per cent of his time actually perform-ing manual duties.There are only four other employees in the garageand the record does not indicate whether he has the power to hire ordischarge, or recommend such action for them.Under the circum-stances, and since the only organization involved desires his inclusionin the unit, I would, in accordance with previous decisions of theBoard, include the garage foreman in the unit of garage employees.-'SAME TITLE]CERTIFICATION OF REPRESENTATIVESAugust 6, 1041On July 7, 1941,theNational Labor Relations Board,hereincalled the Board, issued,a Decision and Direction of Elections in4Matter of Kawneer CompanyandLocal 92, United AutomobileWorkers of America,22N. L. R. B. 274;Matter of Willys Overland Motors, Inc.4ndInternationalUnion,UnitedAutomobileWorkers ofAmerica, LocalNo.12, 3 N. L. R. B. 924. 160DECISIONS OF NATIONAL. LABOR. RELATIONS. BOARDthe above-entitled proceeding.Pursuant to the Direction. of Elec-tions, elections by secret ballot were conducted on July 18, 1941,under the direction and supervision of the Regional Director for-the Fourteenth Region (St. Louis, Missouri).On July 19, 1941, theRegional. Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballotor the Election Report have been filed by,any of the parties.As to the balloting and its results, the Regional Director reportedas follows :PRODUCTIONAND MAINTENANCEEMPLOYEESNumber of employees eligible to vote_______________________88Total number of ballots cast--L ---------------------------77Total number of ballots challenged__________________________10Total number of void ballots --------------------------------0Total valid votes counted ---- --------------------------------76Number of valid ballots voted-for Amalgamated Meat Cutters& Butcher. Workmen of North America,. Local No. 545,A.F. of L-----------------------------------------------56Number of valid ballots voted against Amalgamated MeatCutters & Butcher Workmen of North America, Local No.545,A. F. of L-------------------------------------------20GARAGE EMPLOYEESNumber of employees eligible to vote________________________4Total number of ballotscast -------- -----------------------3Number of ballots challenged________________________________0Number of blank ballots____________________________________0Number of void ballots_________________________________0Total number of ballots counted_____________________________3Number of ballots voted for International Association ofMachinists,DistrictNo. 9, A. F. of L____________________3Number of ballots voted against International Association ofMachinists, District No. 9, A. F. of, L_____________________ 0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat.449, and pursuant to Article III, Sections 8and 9,of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that AmalgamatedMeatCutters & Butcher.Workmen of North America, Local,No. 545, affiliated with theAmerican Federation,of,Labor, has been designated and selectedby a majority of all production and maintenance employees at theSt.Louis branch house of-Armour and Company, of Delaware,St.Louis,Missouri,excluding;Supervisory and office employees, ARMOUR AND COMPANY OF DELAWARE161chauffeurs, truck drivers, inside salesmen, and garage employees,as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the Act, Amalgamated MeatCutters & Butcher Workmen of North America, Local No. 545, affili-ated with the American Federation of Labor, is the exclusive_repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, andother conditions of employment.IT ISHEREBYCERTIFIED that International Association of Machin-ists,District No. '9, affiliated with the American Federation of Labor,has been designated and selected by a majority of all garage em-ployees at the St. Louis branch house of Armour and Company ofDelaware, St. Louis, Missouri, excluding the garage foremen, Holousand Sledge, as, their representative for the purposes of collectivebargaining, and that, pursuant "to Section 9 (a) of the Act, Inter-nationalAssociation of Machinists, District No. 9, affiliated, withthe American Federation of Labor, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.33 N. L.R. B., No. 36a.